DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the most recent filings filed by applicant on 05/28/2020. Applicants have filed multiple preliminary amendments, it is unclear which one of the amendments are the most recent. It is assumed the amendment that recites the following is the most recent preliminary amendment: “1. (Currently Amended) A system of identification and authentication for tracing agricultural assets, comprising: [[-]] a remote server of a service provider comprising a processing unit configured to register agricultural assets chain participants data in a database” 
Claims 1-12 are amended
No claims are cancelled
No claims are added
Claims 1-12 are pending
	
	Note:
In the most recent filings, applicants have amended independent claims 1 and 6. 
In light of the amendments, the claims overcome previously made rejection under 35 U.S.C. 101 for the following reasons: 
“applying the identification element, by the agricultural assets chain participant, to the agricultural assets or to the packaging of the agricultural assets;
performing a digital activation of the identification element by the agricultural assets chain participant through an association, via the remote server, of a unique secure code of the identification element to an origin data of the agricultural asset; and
reading the identification element and verifying an authenticity of the agricultural assets by checking the unique code compliance with the information contained in the database of the remote server.” 
The above limitations in independent claims 1 and 6 recite a particular application. The amended limitations discussed above integrate the abstract idea into a practical application. The additional elements in the claims above, apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Here, the additional elements implement a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
Under Step 2A-Prong 2 of the analysis, although the claims are directed to methods of organizing human activity, the abstract idea is integrated into practical application since the abstract idea is unconventional and provide meaningful limitations beyond generally linking the claims to a technology, based on the subject matter eligibility guidance (see MPEP 2106.04). 

	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pickett et al. (7,761,334), and further in view of Beck et al. (7,062,513). 

As per claim 1: Pickett shows:
A system of identification and authentication for tracing agricultural assets (Pickett: col. 2, lines 46-53: system for tracing of an agricultural product), comprising: 
Regarding the claim limitations below:
“a remote server of a service provider comprising a processing unit configured to register agricultural assets chain participants data in a database, to create an identification element endowed with a unique secure code linked to an agricultural assets chain participant and to send the identification element to the requesting agricultural assets chain participant for subsequent digital activation of the identification element through an association, via the remote server, of the unique secure code of the identification element to an origin data of the agricultural asset”
	a remote server of a service provider comprising a processing unit configured to register agricultural assets chain participants data in a database (Pickett: col. 11, lines 10-15: database management system, col. 11, lines 35-43: server), to create an identification element endowed with a unique secure code linked to an agricultural assets chain participant and to send the identification element to the requesting agricultural assets chain participant (Pickett: col. 15, lines 15-23: The storage identifier may comprise a tag, a radio frequency tag, an infrared tag, a document, a label, a barcode, a document, a universal product code (UPC), one or more alphanumeric characters, or one or more symbols associated with (e.g., affixed to) a corresponding container. The reader 324 may use an optical detector, a radio frequency receiver, or an infra-red receiver to read the tag, for example.), via the remote server, of the unique secure code of the identification element to an origin data of the agricultural asset (Pickett: col. 27, lines 25-44: A unique package identifier may be embedded in an electronic, RF tag on the package. Such identifiers are also known as an "electronic product code" and the tag also known as a "smart tag.") for subsequent digital activation of the identification element through an association (Pickett does not show “digital activation”. However, Beck shows “digital activation” (shows col. 7, lines 34-51: In accordance with a third configuration of the invention, the tag 12 may comprise an electronic tag that is activated upon receipt of a particular code carried on an electromagnetic signal or a particular modulation (e.g., a transmitted code) of the electromagnetic signal.)
Reference Pickett and Reference Beck are analogous prior art to the claimed invention because the references generally relate to field of tracing of agricultural products. Said references are filed before the effective filing date of the instant application; hence, said references are analogous prior-art references.  
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Beck, particularly “digital activation” (shows col. 7, lines 34-51), in the disclosure of Reference Pickett, particularly in the Pickett: col. 27, lines 25-44: A unique package identifier may be embedded in an electronic, RF tag on the package. Such identifiers are also known as an "electronic product code" and the tag also known as a "smart tag", in order to provide for a system that allows automatic digital activation so that the process can be automated as taught by Reference Beck (see at least in col. 7, lines 34-51) so that the process of tracing of agricultural products can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar tracing of agricultural products field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Pickett in view of Reference Beck, the results of the combination were predictable (MPEP 2143 A); 
	one or more mobile devices configured to read the identification element and to verify an authenticity of the agricultural assets by checking the unique secure code compliance with an information contained in the database of the remote server (Pickett: col. 7, lines 47-col. 8, lines 6: The data manager 603 may authorize transmission of the received data profile and the corresponding storage identifier for arrival at the data management system 350 for availability to the purchaser, processor, manufacturer or other subscriber prior to or simultaneous with the subscriber's receipt of the crop agricultural product (e.g. crop) or the container carrying the agriculturally product.).

As per claim 2: Pickett in view Beck shows:
wherein the identification element is an element physically associated with the agricultural asset and capable of receiving identification and authentication markings (Pickett: col. 14, lines 15-20: The analyzed crop characteristic information may be obtained by conducting an analysis (e.g., a genetic test or protein profile) of the particular crop to identify or verify one or more characteristics of the particular crop. This reads on the claim limitation above). 

As per claim 3: Pickett in view Beck shows:
wherein the unique secure code of the identification element comprises a two-dimensional code, a unique serial number and a one-dimensional barcode for traceability (Pickett: col. 5, lines 20-25: shows barcode and RF tag, col. 14, lines 20-45: barcode, an optically readable tag, a radio-frequency tag, an infra-red tag, an electronic tag, col. 15, 15-25: a barcode, universal product code (UPC), col. 27, lines 33-42: UPC bar code, electronic product code, smart tag).

As per claim 4: Pickett in view Beck shows:
wherein the remote server is configured to create the identification element for individual or collective package that is capable of containing the agricultural asset or a plurality thereof and is capable of receiving the identification element associated with it in a visible and easily accessible place (Pickett: col. 11, lines 35-42: servers, col. 12, lines 9-29: shows tags).

As per claim 5: Pickett in view Beck shows:
further comprising at least one of a graphic marking device, a material marking device and a digital marking device for identification element (Pickett: col. 18, lines 45-60: crop identifier, col. 19, lines 42-52: to identify a characteristic of the particular crop, a derivative product of the particular crop, or a final product based on the particular crop. Col. 22, lines 36-42: the harvested particular crop is analyzed to identify one or more crop characteristics (i.e., protein chains, identity tests, genetic tests or analysis results) and the analyzed crop characteristic information is appended into the data profile. Col. 27, lines 25-42: Unique package identifier, UPC barcode, RF tag).

As per claim 6: Pickett in view Beck shows:
A method of identification and authentication for tracing agricultural assets, implemented by means of a system claim 1, comprising: 
Regarding the claim limitation below:
	“registering agricultural assets chain participants data in a database of a remote server of a service provider” Pickett does not show “assets chain”. Beck shows in col. 3, lines 22-30: chain of custody of an agricultural product or a derivative thereof, a list of successive custodians of an agricultural product or a derivative thereof, a historical travel path of the agricultural product or a derivative thereof, a list of successive locations of the agricultural product between an origination location and a destination location, and a product flow map. The product flow map may be represented in textual, graphical, tabular or another format. Col. 11, lines 12-27: a chain of custody for the agricultural product and chain of possession of one or more custodians.
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Beck, particularly “digital activation” (shows col. 7, lines 34-51), in the disclosure of Reference Pickett, particularly in the Pickett: col. 27, lines 25-44: A unique package identifier may be embedded in an electronic, RF tag on the package. Such identifiers are also known as an "electronic product code" and the tag also known as a "smart tag", in order to provide for a system that allows automatic digital activation so that the process can be automated as taught by Reference Beck (see at least in col. 7, lines 34-51) so that the process of tracing of agricultural products can be made more efficient and effective;  
	requesting, by an agricultural assets chain participant, an identification element from the service provider Pickett does not show “assets chain”. Beck shows in col. 3, lines 22-30: chain of custody of an agricultural product or a derivative thereof, a list of successive custodians of an agricultural product or a derivative thereof, a historical travel path of the agricultural product or a derivative thereof, a list of successive locations of the agricultural product between an origination location and a destination location, and a product flow map. The product flow map may be represented in textual, graphical, tabular or another format. Col. 11, lines 12-27: a chain of custody for the agricultural product and chain of possession of one or more custodians.
	It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Beck, particularly “digital activation” (shows col. 7, lines 34-51), in the disclosure of Reference Pickett, particularly in the Pickett: col. 27, lines 25-44: A unique package identifier may be embedded in an electronic, RF tag on the package. Such identifiers are also known as an "electronic product code" and the tag also known as a "smart tag", in order to provide for a system that allows automatic digital activation so that the process can be automated as taught by Reference Beck (see at least in col. 7, lines 34-51) so that the process of tracing of agricultural products can be made more efficient and effective;  
	codificating, personalizing and creating, by the service provider, the identification element endowed with a unique secure code linked to the agricultural assets chain participant (Pickett: col. 27, lines 25-42: electronic product code, smart tag); 
	“sending, by the service provider, the identification element to the agricultural assets chain participant” Pickett does not show “assets chain”. Beck shows in col. 3, lines 22-30: chain of custody of an agricultural product or a derivative thereof, a list of successive custodians of an agricultural product or a derivative thereof, a historical travel path of the agricultural product or a derivative thereof, a list of successive locations of the agricultural product between an origination location and a destination location, and a product flow map. The product flow map may be represented in textual, graphical, tabular or another format. Col. 11, lines 12-27: a chain of custody for the agricultural product and chain of possession of one or more custodians.
	It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Beck, particularly “digital activation” (shows col. 7, lines 34-51), in the disclosure of Reference Pickett, particularly in the Pickett: col. 27, lines 25-44: A unique package identifier may be embedded in an electronic, RF tag on the package. Such identifiers are also known as an "electronic product code" and the tag also known as a "smart tag", in order to provide for a system that allows automatic digital activation so that the process can be automated as taught by Reference Beck (see at least in col. 7, lines 34-51) so that the process of tracing of agricultural products can be made more efficient and effective; 
	“applying the identification element, by the agricultural assets chain participant, to the agricultural assets or to the packaging of the agricultural assets” Pickett does not show “assets chain”. Beck shows in col. 3, lines 22-30: chain of custody of an agricultural product or a derivative thereof, a list of successive custodians of an agricultural product or a derivative thereof, a historical travel path of the agricultural product or a derivative thereof, a list of successive locations of the agricultural product between an origination location and a destination location, and a product flow map. The product flow map may be represented in textual, graphical, tabular or another format. Col. 11, lines 12-27: a chain of custody for the agricultural product and chain of possession of one or more custodians.
	It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Beck, particularly “digital activation” (shows col. 7, lines 34-51), in the disclosure of Reference Pickett, particularly in the Pickett: col. 27, lines 25-44: A unique package identifier may be embedded in an electronic, RF tag on the package. Such identifiers are also known as an "electronic product code" and the tag also known as a "smart tag", in order to provide for a system that allows automatic digital activation so that the process can be automated as taught by Reference Beck (see at least in col. 7, lines 34-51) so that the process of tracing of agricultural products can be made more efficient and effective; 
	“performing a digital activation of the identification element by the agricultural assets chain participant through an association, via the remote server, of a unique secure code of the identification element to an origin data of the agricultural asset” Pickett does not show “assets chain” and “digital activation”. Beck shows in col. 3, lines 22-30: chain of custody of an agricultural product or a derivative thereof, a list of successive custodians of an agricultural product or a derivative thereof, a historical travel path of the agricultural product or a derivative thereof, a list of successive locations of the agricultural product between an origination location and a destination location, and a product flow map. The product flow map may be represented in textual, graphical, tabular or another format. Col. 11, lines 12-27: a chain of custody for the agricultural product and chain of possession of one or more custodians. Beck shows “digital activation” col. 7, lines 34-52, col. 10, lines 26-40, col. 14, lines 15-34.
	It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Beck, particularly “digital activation” (shows col. 7, lines 34-51), in the disclosure of Reference Pickett, particularly in the Pickett: col. 27, lines 25-44: A unique package identifier may be embedded in an electronic, RF tag on the package. Such identifiers are also known as an "electronic product code" and the tag also known as a "smart tag", in order to provide for a system that allows automatic digital activation so that the process can be automated as taught by Reference Beck (see at least in col. 7, lines 34-51) so that the process of tracing of agricultural products can be made more efficient and effective ; and 
	reading the identification element and verifying an authenticity of the agricultural assets by checking the unique code compliance with the information contained in the database of the remote server (Pickett: col. 7: lines 24-34: authentication module, col. 7, lines 60-65: The data manager 603 may authorize transmission of the received data profile and the corresponding storage identifier for arrival at the data management system 350 for availability to the purchaser, processor, manufacturer or other subscriber prior to or simultaneous with the subscriber's receipt of the crop agricultural product (e.g. crop) or the container carrying the agriculturally product, col. 9, lines 35-56: The data retriever 432 may retrieve at least a portion of the requested information or the data authentication module 433 may prohibit or restrict access to the requested information or a portion of the restricted information consistent with a security scheme. Col. 11, lines 20-34: The authentication module 433 may authenticate a user identity, a user request or both as a precondition prior to responding to the user or prior to providing data access, or prior to providing data management system resources. The authentication module 433 may compare log-in identifiers and corresponding passwords to an authorized list of authorized log-in identifiers and corresponding passwords. In response to the request, the request handler 432 may obtain, seek, or search for a record associated with a particular data profile in the data storage device 351. In one embodiment, the data retriever 432 includes a search engine for searching the data storage device 351. Col. 23, lines 30-35: The subscriber may be a crop recipient of the harvested crop, a potential user of the harvested crop, a potential user of a derivative of the crop, or any other person authorized to receive or access at least a portion of the data profile.).

As per claim 7: Pickett in view Beck shows:
wherein the method is applicable to entire productive chain of agricultural assets, from a provider of the assets, to one or more intermediaries or retailers to a final user or final consumer of these assets, being administered by the service provider (Pickett: col. 7: lines 24-34: authentication module, col. 7, lines 60-65: The data manager 603 may authorize transmission of the received data profile and the corresponding storage identifier for arrival at the data management system 350 for availability to the purchaser, processor, manufacturer or other subscriber prior to or simultaneous with the subscriber's receipt of the crop agricultural product (e.g. crop) or the container carrying the agriculturally product, col. 9, lines 35-56: The data retriever 432 may retrieve at least a portion of the requested information or the data authentication module 433 may prohibit or restrict access to the requested information or a portion of the restricted information consistent with a security scheme. Col. 11, lines 20-34: The authentication module 433 may authenticate a user identity, a user request or both as a precondition prior to responding to the user or prior to providing data access, or prior to providing data management system resources. The authentication module 433 may compare log-in identifiers and corresponding passwords to an authorized list of authorized log-in identifiers and corresponding passwords. In response to the request, the request handler 432 may obtain, seek, or search for a record associated with a particular data profile in the data storage device 351. In one embodiment, the data retriever 432 includes a search engine for searching the data storage device 351. Col. 23, lines 30-35: The subscriber may be a crop recipient of the harvested crop, a potential user of the harvested crop, a potential user of a derivative of the crop, or any other person authorized to receive or access at least a portion of the data profile.).

As per claim 8: Pickett in view Beck shows:
wherein the unique secure code comprises a two-dimensional code, a unique serial number and a one-dimensional barcode for traceability, all linked to the requesting agricultural assets chain participant (Pickett: col. 5, lines 20-25: shows barcode and RF tag, col. 14, lines 20-45: barcode, an optically readable tag, a radio-frequency tag, an infra-red tag, an electronic tag, col. 15, 15-25: a barcode, universal product code (UPC), col. 27, lines 33-42: UPC bar code, electronic product code, smart tag).

As per claim 9: Pickett in view Beck shows:
wherein the identification elements are grouped in batches or rolls, being sent by the service provider to the requesting agricultural assets chain participant within a specific period not exceeding a predetermined time-limit (Pickett: col. 7, lines 35-47: The transmitter or transceiver 605 of the grower data processing system (310 or 410) may transmit the profile data and the storage identifier on a periodic basis or on a batch basis, for example. Col. 12, lines 30-47: the arranger 336 may group the input data by location data in the input data, such that planting, growing, and harvesting information for the same geographic area (e.g., same field or subfield unit of area), the same growing season, and the same crop are grouped together.).

As per claim 10: Pickett in view Beck shows:
wherein the identification element is provided with at least one of three distinct types of security, comprising digital security, graphic security and material security distributed in at least eight different security elements (Pickett: col. 18, lines 24-37: The transceivers of FIG. 7 allow the two-way flow of data, such that after data is sent from a transmitting transceiver to a receiving transceiver, the receiving transceiver can acknowledge receipt of the information, engage in error checking, request a resend, and/or undertake various security measures (e.g., spread. spectrum frequency hopping, dynamic coding or assignment of code division multiple access codes).).

As per claim 12: Pickett in view Beck shows:
A computer readable medium comprising instructions to execute a method claim 6 (Pickett: col. 12, lines 9-29, col. 14, lines 20-46).

Claim 11 is specific because the claim comprises: security element printed with optically variable visible safety paint; tactile security element printed in relief; semi-visible security element by light polarization; semi-visible security element printed in microtext; 
hidden security element; forensic security element; two-dimensional code, serial code and barcode; and specific numerical relationship between the two-dimensional code, serial code and barcode, as such claim 11 is not being rejected using prior art. 
As per claim 11: 
wherein the security elements comprise: 
	security element printed with optically variable visible safety paint; 
	tactile security element printed in relief; 
	semi-visible security element by light polarization; 
	semi-visible security element printed in microtext; 
	hidden security element; 
	forensic security element; 
	two-dimensional code, serial code and barcode; and 
	specific numerical relationship between the two-dimensional code, serial code and barcode.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NPL Reference:
Huang-Youwen, "Based on the Supply Chain of Agricultural Products Logistics Operational Risk Assessment and Avoid," 2015 Seventh International Conference on Measuring Technology and Mechatronics Automation, 2015, pp. 246-254, doi: 10.1109/ICMTMA.2015.67
This reference is concerned with improving the quality of the circulation of agricultural products, to ensure that the interests of the producers and sellers of agricultural products, based on the interests of the whole supply chain, this paper puts forward the mode of agricultural products supply chain logistics operation and evade risk assessment analysis, in order to improve the overall competitiveness of agricultural products supply chain.
Foreign Reference:
(EP1346622A1) Pickett et al. shows the invention refers to a system for and a method of tracing a crop. It comprises means for the following steps: electronically recording at least one of planting information, growing information, harvesting information, chemical application information, and weather information for a particular crop from a defined geographic area; forming a respective data profile for the particular crop based on the recorded information; segregating the particular crop after harvesting from intermixing with other harvested crops; electronically recording a storage identifier (344) associated with one or more corresponding storage volumes for holding the segregated particular crop; and associating the formed data profile with the storage identifier (344) for each of the one or more storage volumes for holding the segregated particular crop.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265. The examiner can normally be reached M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.N.P/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624